 



Exhibit 10.2
GUARANTY

Parsippany, New Jersey   February 21, 2007

     FOR VALUE RECEIVED, and in consideration of the issuance of and/or drawings
under letters of credit issued by Wachovia Bank, National Association under the
applications by Emerson Radio Macao Commercial Offshore Limited, a subsidiary of
EMERSON RADIO CORP., a Delaware corporation (“Lender”), for the benefit of
CAPETRONIC DISPLAY LIMITED, NAKAMICHI CORPORATION, AKAI ELECTRIC (CHINA) CO.
LTD. and/or SANSUI ELECTRIC (CHINA) CO. LTD., each of which is a wholly owned
subsidiary of the undersigned (each, a “Borrower”, and, collectively,
“Borrowers”), under Letter of Credit Nos. IC611935H, IC611936H, IC611982H,
IC612205H, IC612206H, IC612968H, IC613030H, IC613031H, IC613372H and IC613373H
(the “Letters of Credit”), the obligations of Borrowers to repay such amounts is
evidenced by the Promissory Note, dated as of February 21, 2007, issued by the
Borrowers to Lender (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Promissory Note”), and for other good
and valuable consideration, the undersigned (hereinafter referred to as
“Guarantor” or “the undersigned”) unconditionally guarantees to Lender, its
successors, endorsees and assigns the prompt payment when due (whether by
acceleration or otherwise) of all present and future obligations and liabilities
of any and all kinds of Borrowers to Lender and of all instruments of any nature
evidencing or relating to any such obligations and liabilities upon which any
Borrower or one or more parties and any Borrower is or may become liable to
Lender, whether incurred by any Borrower as maker, endorser, drawer, acceptor,
guarantor, issuer, accommodation party or otherwise, and whether due or to
become due, secured or unsecured, absolute or contingent, joint or several, and
however or whenever acquired, directly or indirectly, by Lender, whether arising
under, out of, or in connection with the Promissory Note or any documents,
instruments or agreements relating to or executed in connection with the
Promissory Note or any documents, instruments or agreements referred to in the
Promissory Note (together with the Promissory Note, as each may be amended,
modified, restated or supplemented from time to time, the “Loan Documents”), or
otherwise (all of which are herein collectively referred to as the
“Obligations”), and irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against any Borrower
under any Insolvency Law (as defined in Section 2 hereof), including, without
limitation, obligations or indebtedness of any Borrower for post-petition
interest, fees, costs and charges that would have accrued or been added to the
Obligations but for the commencement of such case. In furtherance of the
foregoing, the undersigned hereby agrees as follows:
     1. No Impairment. Lender may at any time and from time to time, either
before or after the maturity thereof, without notice to or further consent of
the undersigned, extend the time of payment of, exchange or surrender any
collateral for, renew or extend any of the Obligations or increase or decrease
the interest rate thereon, and may also make any agreement with any Borrower or
with any other party to or person liable on any of the Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between

 



--------------------------------------------------------------------------------



 



Lender and any Borrower or any such other party or person, or make any election
of rights Lender may deem desirable under Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute,
or any other federal, state or foreign bankruptcy, reorganization, moratorium or
insolvency law relating to or affecting the enforcement of creditors’ rights
generally (any of the foregoing, an “Insolvency Law”) without in any way
impairing or affecting this Guaranty. This instrument shall be effective
regardless of the subsequent merger or consolidation of Borrower, or any change
in the composition, nature, personnel, jurisdiction or organization or location
of Borrower and shall extend to any successor entity to Borrower, including a
debtor in possession or the like under any Insolvency Law.
     2. Guaranty Absolute. The undersigned guarantees that the Obligations will
be paid strictly in accordance with the terms of the Promissory Note and/or any
other document, instrument or agreement creating or evidencing the Obligations,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Borrower with
respect thereto. Guarantor hereby knowingly accepts the full range of risk
encompassed within a contract of “continuing guaranty” which risk includes the
possibility that one or more Borrowers will contract additional indebtedness for
which Guarantor may be liable hereunder after any such Borrower’s financial
condition or ability to pay its lawful debts when they fall due has
deteriorated, whether or not any such Borrower has properly authorized incurring
such additional indebtedness. The undersigned acknowledges that (i) no oral
representations, including any representations to extend credit or provide other
financial accommodations to the Borrowers, have been made by Lender to induce
the undersigned to enter into this Guaranty and (ii) any extension of credit to
the Borrowers shall be governed solely by the provisions of the Promissory Note.
The liability of the undersigned under this Guaranty shall be absolute and
unconditional, in accordance with its terms, and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation: (a) any waiver, indulgence, renewal, extension,
amendment or modification of or addition, consent or supplement to or deletion
from or any other action or inaction under or in respect of the Loan Documents
or any other instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof, (b) any lack of validity or
enforceability of any Loan Document or other documents, instruments or
agreements relating to the Obligations or any assignment or transfer of any
thereof, (c) any furnishing of any additional security to Lender or its
assignees or any acceptance thereof or any release of any security by Lender or
its assignees, (d) any limitation on any party’s liability or obligation under
the Loan Documents or any other documents, instruments or agreements relating to
the Obligations or any assignment or transfer of any thereof or any invalidity
or unenforceability, in whole or in part, of any such document, instrument or
agreement or any term thereof, (e) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to Borrower, or any action taken with respect to this Guaranty by any
trustee or receiver, or by any court, in any such proceeding, whether or not the
undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the undersigned.
Any amounts due from the undersigned to Lender shall bear interest until such
amounts are paid in full at the highest rate then applicable to the Obligations.
Obligations include post-petition interest whether or not allowed or allowable.

2



--------------------------------------------------------------------------------



 



     3. Waivers. (a) This Guaranty is a guaranty of payment and not of
collection. Lender shall be under no obligation to institute suit, exercise
rights or remedies or take any other action against any Borrower or any other
person liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and Guarantor hereby
waives any and all rights which it may have by statute or otherwise which would
require Lender to do any of the foregoing. Guarantor further consents and agrees
that Lender shall be under no obligation to marshal any assets in favor of
Guarantor, or against or in payment of any or all of the Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among Lender, any Borrower
and/or the undersigned with respect to the undersigned’s obligations under this
Guaranty, or which any Borrower may assert on the underlying debt, including but
not limited to failure of consideration, breach of warranty, fraud, payment
(other than cash payment in full of the Obligations), statute of frauds,
bankruptcy, infancy, statute of limitations, accord and satisfaction, and usury.
          (b) The undersigned further waives (i) notice of the acceptance of
this Guaranty, of the making of any such loans or extensions of credit, and of
all notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in any Borrower’s
financial condition or of any other fact which might materially increase the
risk of the undersigned and (ii) presentment to or demand of payment from anyone
whomsoever liable upon any of the Obligations, protest, notices of presentment,
non-payment or protest and notice of any sale of collateral security or any
default of any sort.
          (c) Notwithstanding any payment or payments made by the undersigned
hereunder, or any setoff or application of funds of the undersigned by Lender,
the undersigned shall not be entitled to be subrogated to any of the rights of
Lender against any Borrower or against any collateral or guarantee or right of
offset held by Lender for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution or reimbursement from
any Borrower in respect of payments made by the undersigned hereunder, until all
amounts owing to Lender by any Borrower on account of the Obligations are paid
in full and the Promissory Note has been terminated. If, notwithstanding the
foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and the Promissory Note shall not have been terminated, such amount
shall be held by the undersigned in trust for Lender, segregated from other
funds of the undersigned, and shall forthwith upon, and in any event within two
(2) business days of, receipt by the undersigned, be turned over to Lender in
the exact form received by the undersigned (duly endorsed by the undersigned to
Lender, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Lender may determine, subject to the provisions of
the Promissory Note. Any and all present and future debts and obligations of any
Borrower to the undersigned are hereby waived and postponed in favor of, and
subordinated to the full payment and performance of, all present and future
debts and obligations of Borrowers to Lender.
     4. Security. All sums at any time to the credit of the undersigned and any
property of the undersigned in Lender’s possession or in the possession of any
bank, financial institution or other entity that directly or indirectly, through
one or more intermediaries, controls or is

3



--------------------------------------------------------------------------------



 



controlled by, or is under common control with, Lender (each such entity, an
“Affiliate”) shall be deemed held by Lender or such Affiliate, as the case may
be, as security for any and all of the undersigned’s obligations to Lender and
to any Affiliate of Lender, no matter how or when arising and whether under this
or any other instrument, agreement or otherwise.
     5. Representations and Warranties. The undersigned hereby represents and
warrants (all of which representations and warranties shall survive until all
Obligations are indefeasibly satisfied in full and the Promissory Note has been
irrevocably terminated), that:
     (a) Corporate Status. The undersigned is a corporation duly organized,
validly existing and in good standing under the laws of Bermuda and has full
power, authority and legal right to own its property and assets and to transact
the business in which it is engaged.
     (b) Authority and Execution. The undersigned has full power, authority and
legal right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate and legal action to authorize the
execution, delivery and performance of this Guaranty.
     (c) Legal, Valid and Binding Character. This Guaranty constitutes the
legal, valid and binding obligation of the undersigned enforceable in accordance
with its terms, except as enforceability may be limited by applicable Insolvency
Law.
     (d) Violations. The execution, delivery and performance of this Guaranty
will not violate any requirement of law applicable to the undersigned or any
material contract, agreement or instrument to which the undersigned is a party
or by which the undersigned or any property of the undersigned is bound or
result in the creation or imposition of any mortgage, lien or other encumbrance
other than to Lender on any of the property or assets of the undersigned
pursuant to the provisions of any of the foregoing.
     (e) Consents or Approvals. No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty.
     (f) Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best knowledge of the undersigned,
threatened (i) with respect to this Guaranty or any of the transactions
contemplated by this Guaranty or (ii) against or affecting the undersigned, or
any of property or assets of the undersigned, which, if adversely determined,
would have a material adverse effect on the business, operations, assets or
condition, financial or otherwise, of the undersigned.
     (g) Financial Benefit. The undersigned has derived or expects to derive a
financial or other advantage from the benefits derived by Borrowers under the
Letters of Credit or any other Obligation incurred by Borrower to Lender.

4



--------------------------------------------------------------------------------



 



     6. Acceleration. (a) If any breach of any covenant or condition or other
event of default shall occur and be continuing under any agreement made by any
Borrower or the undersigned to Lender, or any Borrower or the undersigned should
at any time become insolvent, or make a general assignment, or if a proceeding
in or under any Insolvency Law shall be filed or commenced by, or in respect of,
the undersigned, or if a notice of any lien, levy, or assessment is filed of
record with respect to any assets of the undersigned by the United States of
America or any department, agency, or instrumentality thereof, or if any taxes
or debts owing at any time or times hereafter to any one of them becomes a lien
or encumbrance upon any assets of the undersigned in Lender’s possession, or
otherwise, any and all Obligations shall for purposes hereof, at Lender’s
option, be deemed due and payable without notice notwithstanding that any such
Obligation is not then due and payable by Borrower.
          (b) The undersigned will promptly notify Lender of any default by the
undersigned in the performance or observance of any term or condition of any
agreement to which the undersigned is a party if the effect of such default is
to cause, or permit the holder of any obligation under such agreement to cause,
such obligation to become due prior to its stated maturity and, if such an event
occurs, Lender shall have the right to accelerate the undersigned’s obligations
hereunder.
     7. Payments from Guarantor. Lender, in its sole and absolute discretion,
with or without notice to the undersigned, may apply on account of the
Obligations any payment from the undersigned or any other guarantor, or amounts
realized from any security for the Obligations, or may deposit any and all such
amounts realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.
     8. Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of Lender hereunder or under any of
the Obligations.
     9. No Termination. This is a continuing irrevocable guaranty and shall
remain in full force and effect and be binding upon the undersigned, and the
undersigned’s successors and assigns, until all of the Obligations have been
paid in full and the Promissory Note has been irrevocably terminated.
     10. Recapture. Anything in this Guaranty to the contrary notwithstanding,
if Lender receives any payment or payments on account of the liabilities
guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by Lender, the undersigned’s obligations to Lender
shall be reinstated and this Guaranty shall remain in full force and effect (or
be reinstated) until payment shall have been made to Lender, which payment shall
be due on demand.
     11. Books and Records. The books and records of Lender showing the account
between Lender and Borrower shall be admissible in evidence in any action or
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.

5



--------------------------------------------------------------------------------



 



     12. No Waiver. No failure on the part of Lender to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right, remedy
or power hereunder preclude any other or future exercise of any other legal
right, remedy or power. Each and every right, remedy and power hereby granted to
Lender or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Lender at any time and from time
to time.
     13. Waiver of Jury Trial. THE UNDERSIGNED DOES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE UNDERSIGNED DOES
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.
     14. Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE
CHANGED OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED
AS TO VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THE UNDERSIGNED EXPRESSLY CONSENTS TO THE
JURISDICTION AND VENUE OF THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF
NEW YORK, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR ALL PURPOSES IN CONNECTION HEREWITH. ANY JUDICIAL PROCEEDING BY THE
UNDERSIGNED AGAINST LENDER INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM
IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED HEREWITH SHALL BE BROUGHT
ONLY IN THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE
UNDERSIGNED FURTHER CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR
PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION
TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN
CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF
THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A
REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE
PERMISSIBLE UNDER THE RULES OF SAID COURTS. THE UNDERSIGNED WAIVES ANY OBJECTION
TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL NOT ASSERT
ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON
CONVENIENS.
     15. Severability. To the extent permitted by applicable law, any provision
of this Guaranty which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the

6



--------------------------------------------------------------------------------



 



remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     16. Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by the
undersigned and Lender.
     17. Notices. All notices, requests and demands to or upon (a) the
undersigned, shall be in writing and shall be deemed to have been duly given or
made (i) when delivered, if by hand, (ii) three (3) days after being sent,
postage prepaid, if by registered or certified mail, (iii) when confirmed
electronically, if by facsimile or by e-mail of a Portable Document Format (PDF)
file, (iv) when delivered, if by a recognized overnight delivery service (in the
case of the events described in clauses (i) through (iv), inclusive, to the
number and/or address set forth beneath the signature of the undersigned), or
(v) upon Lender or a person acting on its behalf making a public announcement
relating to this Guaranty and/or the Obligations (including, without limitation,
by including such information in a report filed with the U.S. Securities and
Exchange Commission by Lender), or (b) Lender, shall be deemed duly given or
made (i) when delivered, if by hand, or (ii) when delivered, if by a recognized
overnight delivery service, in each case to the principal offices of Lender
located at 9 Entin Road, Parsippany, New Jersey 07054.
     18. Successors. Lender may, from time to time, without notice to the
undersigned, sell, assign, transfer, pledge, hypothecate or otherwise dispose of
all or any part of the Obligations and/or rights under this Guaranty. In each
such event, Lender, its Affiliates and each and every immediate and successive
purchaser, assignee, transferee or holder of all or any part of the Obligations
shall have the right to enforce this Guaranty, by legal action or otherwise, for
its own benefit as fully as if such purchaser, assignee, transferee or holder
were herein by name specifically given such right. Lender shall have an
unimpaired right to enforce this Guaranty for its benefit with respect to that
portion of the Obligations which Lender has not disposed of, sold, assigned, or
otherwise transferred.
     19. Release. Nothing except cash payment in full in lawful money of the
United States of America of the Obligations shall release the undersigned from
liability under this Guaranty.
[Signature Page Follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned this
21st day of February, 2007.

            THE GRANDE HOLDINGS LIMITED,
a Bermuda corporation
      By:   /s/ Michael Binney         Name:   Michael Binney        Title:  
Director     

Notice Address:
146 Robinson Road
#01-01
Singapore 068909
Attention: Ruby Lee Yen Kee, Esq., Managing Director, Legal
Telephone No.: 011-65-6221-0010
Facsimile No.:
E-mail Address: ryk@grande.com.sg
Signature Page to Guaranty of
The Grande Holdings Limited

 